By the Court:
The provision of the Revised Statutes, section 562, that “No person shall practice as an attorney and counselor at law in any court of this state * * *
who holds a commission as judge of any court of record,” does not apply to one who has received a commission to "act as judge for the term for which he was elected, but whose term of office has not yet begun. As to the time preceding the commencement of his term he cannot be considered as holding a •commission as judge, but merely as holding a commission authorizing him to assume the functions of a judge at the proper time. Until such time he is not a judge and is invested only with the right to be a judge. It is obvious that the sense in which the legislature used the word “hold” is not that in which it is taken by the defendant; for if one whose term of office as judge has expired continues in possession of his commission, he holds the same, but no longer holds it as judge.

Peremptory writ allowed.